Citation Nr: 1727067	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel







INTRODUCTION

The Veteran had active service from November 2005 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for lumbar strain and assigned an initial evaluation of 20 percent, effective November 7, 2010.  This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

In March 2016, the Board remanded the Veteran's appeal to accord him a relevant VA examination to determine the current severity of his service-connected lumbar strain.  The requested examination was accomplished in May 2016.  Unfortunately, after review of the record, the Board regrettably finds that another remand for further development is warranted.  Significantly, the May 2016 VA examination failed to document range of motion testing on both active and passive motion and weight-bearing and nonweight-bearing (to the extent possible).  38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  As such, this examination is inadequate, and a new VA examination must be provided.

Further, in the March 2016 remand, the Board directed that the Veteran be afforded a VA examination to determine the current severity of his lumbar strain. The examiner was asked to assess the Veteran's additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss as claimed by the Veteran. Further, the examiner was specifically asked to examine the Veteran immediately after repetitive use testing and express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  

According to the May 2016 VA examination report, the examiner did not examine the Veteran immediately after repetitive use, and instead only opined that the Veteran's subjective complaints appeared out of proportion to the objective examination findings.  The examiner explained that, as the Veteran reported "no flare ups," it would be speculative to report on functional limitation. 

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998). The Veteran's increased rating claim is based upon contention of a loss of range of motion, and he should be afforded an examination that adequately opines as to his range of motion during flare-ups or after repetitive use testing. Thus, the Board remands this appeal for an additional examination to address specifically the severity of his lumbar strain, including after repetitive use testing or after flare-ups.  

Accordingly, the case is REMANDED for the following action:

1. After procuring the appropriate release of information forms where necessary, obtain outstanding relevant VA records as well as any relevant private medical records and associate all such available documents with the Veteran's claims file.  All attempts to obtain these records must be documented in the claims file.

2. Then, schedule the Veteran for a VA examination by an appropriate examiner to assess the current severity of his service-connected lumbar strain.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.  With respect to the Veteran's low back, the examiner should discuss:

a)  range of motion testing-in active motion and passive motion and in weight-bearing and nonweight-bearing motions (where appropriate).  If such are not applicable, the examiner should state such along with an explanation.  
b) range of motion lost specifically due to pain and any functional loss during flare-ups.  The examiner should opine as to whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.  

c) any weakened movement, excess fatigability with use, incoordination, and painful motion.  

d) any neurological impairment related to the service-connected lumbar strain.

The examiner must provide a rationale for all opinions offered.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

3. To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, the RO should take the appropriate corrective action, to include scheduling the Veteran for another VA examination if appropriate. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the increased rating claim on appeal. If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. The claim should be returned to the Board as warranted.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, and his failure to report for a VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

